Title: To Thomas Jefferson from James Hunter, 20 February 1781
From: Hunter, James
To: Jefferson, Thomas



Sir
Stafford, 20th. February. 1781.

In reply to your excellency’s inquiry how far the orders that have been given for camp kettles, to be made at my works, are complied with, and in what manner those made have been disposed of, I beg leave to inform you, that the order given last summer for 1000, to be furnished for the particular use of the state, is now fully compleated and the greater part of them, including in the number the 400 received by Colo. Zane, by virtue of your excellency’s order to that effect, have, at different times, been delivered; and for more full satisfaction on this head, I shall direct my manager to make out an exact specification of the number furnished at each time, to whom delivered, and an account of what remain on hand; which paper shall be transmitted to your excellency.
We are now engaged in fabricating a parcel, together with some other things, by the direction of Gen. Greene, and for the use of his army; nevertheless, the order your excellency has last given for 1000 additional ones to be immediately got ready, for the separate service of the state, shall be particularly regarded; all possible dispatch used for it’s completion, and your excellency made acquainted with our progress in the execution of it; be assured no cautions within the compass of my power shall be wanting, where the public good is concerned.
And on this occasion, I cannot forbear to testify to your excellency the great regret I felt, that I was unable to render fit for service the muskets sent to this place some weeks ago at a time too when they were so much wanted. But the making and repairing of small arms we prosecuted to so considerable an extent at my works has been for some time past discontinued, for want of workmen, all those employed in this service having left me principally because by an  act of the legislature they were rendered subject to militia duty, draughts, &c. from which they had always enjoyed an exemption; altho’ if that privilege could again be restored, I have no doubt that the works in this branch might be resumed to the great benefit of the state; and although, with respect to myself, I never derived any emolument from their continuance, but the contrary, yet as I am fully persuaded of the utility they would be of to the public at this time especially in case the exemption I before mentioned could be granted to the artificers and to the writers employed there, which last, it must be obvious are also indispensibly necessary at such works and if I could receive such countenance from your excellency as should be thought reasonable, I would attempt to set them on foot once more.
Or should it be judged more conducive to the public advantage to have them carried on for and by the state, rather than for the account, and under the eye of an individual, I will most readily assent to it, and require nothing for the use of the buildings which before served my people for this purpose, or for the use of such tools as I have that can be serviceable.
Nor do I stand singly in this opinion of their usefulness; when I last saw Gen. Greene, he expressed his concern, that a work, which might be rendered of such general service, should be suffered to sink into disuse; and promised, should it ever be revived, to send to it such artificers as it should be in his power to procure.
I have the honour to be, with perfect respect, Sir, Your excellency’s obedient and humble servant,

James Hunter

